EXAMINER'S AMENDMENT
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the set of claims received on 31 July 2020 and the Examiner-Initiated Interview conducted on 29 November 2021. Claims 1-27 are currently pending.
Drawings
	The drawings received on 31 July 2020 are accepted by the examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David S. Jacobson on 29 November 2021.
The application has been amended as follows: 
Claim 5 has been amended as follows:
	In line 4, the phrase “portions are parallel to” now reads:
--portions are substantially parallel to--
Claim 7 has been amended as follows:
	In line 4, the phrase “staple and including having a first end” now reads:
--staple and having a first end--
Claim 13 has been amended as follows:
	In line 4, the phrase “portions are parallel to” now reads:

Claim 15 has been amended as follows:
	In line 6, the phrase “at the first end” now reads:
--at the first end section--
	In line 7, the phrase “at the second end” now reads:
--at the second end section--
Claim 20 has been amended as follows:
	In line 2, the phrase “that are parallel to” now reads:
--that are substantially parallel to--
Claim 21 has been amended as follows:
	In line 4, the phrase “staple and including having a first end” now reads:
--staple and having a first end--
Claim 26 has been amended as follows:
	In line 4, the phrase “portions are parallel to” now reads:
--portions are substantially parallel to--
Statement of Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with the underlined limitations below, the following.
Regarding at least claim 1, a surgical staple capable of compressing bone tissue comprising a first leg for anchoring in a first bone or bone fragment, a second leg for anchoring in a second bone or bone fragment, and an elastically deformable bridge monolithically formed with the first leg and the second leg, the bridge having a lower a first engagement portion extending outward from the first end section, and having a lower surface elevated relative to the lower surface of the bridge, and a second engagement portion extending outward from the second end section and opposite and away from the first engagement portion, the second engagement portion having a lower surface elevated relative to the lower surface of the bridge, wherein in a relaxed configuration, the bridge is bent or curved such that a central region of the bridge is directed away from the first and second legs, and free ends of the first and second legs are positioned closer to one another than are portions of the first and second legs connected to the bridge.
Regarding at least claim 15, a surgical staple capable of compressing bone tissue comprising an elastically deformable bridge having a lower surface for seating against the bone tissue and an opposite upper surface, a first end section, a second end section, a longitudinal axis extending between the first and second end sections, and a first side and a second side, a first leg at the first end of the bridge for anchoring in a first bone or bone fragment, a second leg at the second end of the bridge for anchoring in a second bone or bone fragment, the first and second legs monolithically formed with the bridge, a first engagement portion having a lower surface elevated relative to the lower surface of the bridge at located at one of the first end section and the first side, and a second engagement portion having a lower surface elevated relative to the lower surface of the bridge and located at one of the second end section and the second side, wherein in a relaxed configuration, the bridge is bent or curved such that a central region of the bridge is directed away from the first and second legs, and free ends of the first and second legs are positioned closer to one another than are portions of the first and second legs connected to the bridge.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775